Citation Nr: 1036542	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-11 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable disability rating prior to 
January 14, 2010, and in excess of 30 percent since for service-
connected asbestosis with pleural plaques.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to November 
1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
In March 2009 and July 2009 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for further 
appellate action.  

In his April 2007 substantive appeal, the Veteran requested that 
he be scheduled for a Board video conference hearing at the RO.  
A hearing was scheduled in February 2009; however, prior to that 
date, the Veteran requested it be rescheduled due to a conflict 
in his schedule.  The Board remanded the case in March 2009 to 
afford the Veteran a personal hearing.  In correspondence dated 
in May 2009, the Veteran advised the RO that he would not report 
to the rescheduled hearing.  The Board finds that the Veteran has 
withdrawn his hearing request.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Prior to January 14, 2010, pulmonary function testing (PFT) 
reflects FVC values of no less than 144 percent of predicted 
value, or DLCO values not lower than 94 percent of that 
predicted; clinical findings do not reflect evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary hypertension, 
respiratory failure, or the need for oxygen therapy.

3.  Since January 14, 2010, pulmonary function testing (PFT) 
reflects FVC values of no less than 65 percent of predicted 
value; clinical findings do not reflect evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary hypertension, 
respiratory failure, or the need for oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
asbestosis with pleural plaques prior to January 14, 2010, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.96, 4.97, Diagnostic Code 6833 
(2009).

2.  Since January 14, 2010, the criteria for an initial 
disability rating in excess of 30 percent for asbestosis with 
pleural plaques have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.96, 
4.97, Diagnostic Code 6833 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.

In reviewing the Veteran's claims of entitlement to an initial 
increased disability rating for asbestosis with pleural plaques, 
the Board observes that the RO issued VCAA notice to the Veteran 
in December 2005, March 2006 and June 2008 letters which informed 
him of the evidence generally needed to support claims of 
entitlement to service connection and increased disability 
ratings; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The March 2006 and 
June 2008 letters also informed him of the evidence needed for 
the assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess.  The December 2005 and 
March 2006 letters were issued prior to initial adjudication of 
the Veteran's claim in July 2006.  In view of this, the Board 
finds that VA's duty to notify has been fully satisfied with 
respect to this claim.  

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  The Board notes that the Veteran's 
service treatment records, VA medical treatment records and 
evaluations are of record, as well as private treatment records, 
a transcript of the Veteran's testimony at his RO personal 
hearing and the Veteran's written contentions regarding the 
circumstances of his disabilities, and these records were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  

With respect to the VA compensation examinations provided the 
Veteran in June 2006, June 2007 and January 2010, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board 
finds that the June 2006, June 2007, and January 2010 VA 
respiratory examination reports are all adequate, as they were 
predicated on a review of the claims files and all pertinent 
evidence of record as well as on physical examinations, and 
provide medical information needed to address the rating criteria 
relevant to this case.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  There remains no issue as to the 
substantial completeness of the Veteran's claims.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009).  Any duty imposed on VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Respiratory disorders are evaluated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6600 through 6817 and 6822 through 6847.  
Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic 
codes will not be combined with each other.  Rather, a single 
rating will be assigned under the diagnostic code which reflects 
the predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran's service-connected asbestosis with pleural plaques 
is currently rated as noncompensably disabling prior to January 
14, 2010, and 30 percent disabling since, under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6833.  Under this Code, a 10 
percent rating is assigned for Forced Vital Capacity (FVC) of 75-
80 percent predicted, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66-80 
percent predicted; a 30 percent disability evaluation is assigned 
for FVC of 65-74 percent predicted, or; DLCO (SB) of 56-65 
percent predicted.  A 60 percent disability evaluation is 
warranted for FVC of 50-64 percent predicted; or, DLCO (SB) of 
40-55 percent predicted, or, maximum exercise capacity of 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation; a 100 percent evaluation is assigned for FVC less 
than 50 percent predicted, or; DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation, or; cor 
pulmonae or pulmonary hypertension, or; requires outpatient 
oxygen therapy.  

In every instance where the schedule does not provide a 0 percent 
rating for a Diagnostic Code, a 0 percent rating shall be 
assigned when the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31 (2009).

VA amended the rating schedule concerning respiratory conditions, 
effective October 6, 2006.  See 71 Fed. Reg. 52,457-52,460 (Sept. 
6, 2006).  VA added provisions that clarify the use of PFT's in 
evaluating respiratory conditions.  38 C.F.R. § 4.96 (d) 
enumerates special provisions for the application of evaluation 
criteria for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 
6840-6845. (1) Pulmonary function tests (PFT's) are generally 
required to evaluate these conditions. (2) If the DLCO (SB) test 
is not of record, evaluate based on alternative criteria as long 
as the examiner states why the test would not be useful or valid 
in a particular case. (3) When PFT's are not consistent with 
clinical findings, evaluate based on the PFT's unless the 
examiner states why they were not a valid indication of 
respiratory functional impairment in a particular case. (4) Post-
bronchodilator studies are required when PFT's are done for 
disability evaluation purposes, except when the results of pre-
bronchodilator pulmonary function tests are normal or when the 
examiner determines that post-bronchodilator studies should not 
be done and states why. (5) When evaluating based on PFT's, use 
post-bronchodilator results in applying the evaluation criteria 
in the rating schedule unless post-bronchodilator results were 
poorer than the pre-bronchodilator results.  In that case, use 
the pre-bronchodilator values for rating purposes. (6) When there 
is a disparity between the results of different PFT's so that the 
level of evaluation would differ depending on which test result 
is used, use the test result that the examiner states most 
accurately reflects the level of disability.  38 C.F.R. 
§ 4.96(d).  

Prior to January 14, 2010

After reviewing all of the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement to 
a compensable evaluation for the Veteran's asbestos at any point 
during this period.  In this regard, the Board notes there is no 
evidence of record to indicate that either the Veteran's FVC or 
DLCO (SB) was ever less than 80 percent of predicted at any time 
during the appellate term.  In fact, at the time of the June 2006 
VA examination, FVC was 144 percent of predicted and DLCO (SB) 
was 94 percent of predicted.  Likewise, at the time of the June 
2007 VA examination, FVC was greater than 100 percent of 
predicted.  Such values would not warrant a compensable 
evaluation under Diagnostic Code 6833.  Additionally, the June 
2006 VA examiner concluded that the Veteran's lung functioning 
was "quite good."  Likewise, the June 2007 VA examiner opined 
that the overall impact of the Veteran's disability was not 
significant as a walking pulse oximetry was normal and there was 
no desaturation noted on oximetry and after the exam the Veteran 
was not exhibiting any significant dyspneic manifestations.  Both 
examiners noted that there was no evidence of cor pulmonale or 
pulmonary hypertension.  The June 2007 VA examiner noted the 
Veteran's concerns about coughing paroxysms, but indicated these 
symptoms appeared to be etiologically unrelated to his 
asbestosis.  Accordingly, as the preponderance of the evidence of 
record is against the claim for an initial compensable disability 
rating for asbestosis with pleural plaques prior to January 14, 
2010, the appeal must be denied.  38 U.S.C.A. § 5107(b).

Since January 14, 2010

In reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to an 
initial disability rating in excess of 30 percent for the 
Veteran's asbestosis with pleural plaques since January 14, 2010.  
In this regard, the Board notes that PFT's at the time of the 
January 2010 VA examination shows that the Veteran's FVC was 65 
percent of predicted pre-bronchodilator and FVC of 22 percent of 
predicted post-bronchodilator.  The Veteran was unable to 
complete the DLCO maneuver as he was unable to produce enough 
forced exhalation strength to close the valve to end the test 
after multiple attempts.  As noted above, since the Veteran's FVC 
post-bronchodilator value was poorer than the pre-bronchodilator 
FVC value, the Board will utilize the former for rating purposes.  
See 38 C.F.R. § 4.96(d)(5) and (6)(2009).  

Additionally, the January 2010 VA examiner found no evidence of 
core pulmonale, pulmonary hypertension or evidence of right 
ventricular hypertrophy.  There was no evidence of respiratory 
failure.  The Veteran did have a history of dyspnea with moderate 
exertion and burning pain in the lungs with deep breathes.  
Physical examination revealed decreased sounds in both lungs, 
slightly limited diaphragm excursion and chest expansion.  The 
diagnosis was asbestosis with pleural plaquing and reduced 
capacity, which the examiner assessed as moderate.  

The findings of the January 2010 VA examination report and the 
applicable PFT results clearly fall within the criteria for a 30 
percent disability rating under Diagnostic Code 6833.  Such 
values would not warrant a 60 percent evaluation under Diagnostic 
Code 6833.  Additionally, the VA examiner concluded that the 
Veteran's asbestosis was of moderate severity.  

The Board has considered the Veteran's testimony and his written 
statements regarding his symptoms.  The Board has no reason to 
doubt that the Veteran experiences coughing and shortness of 
breath with moderate exertion, as well as a burning sensation in 
his lungs.  However, the June 2006 VA examiner attributed the 
Veteran's coughing to other etiologies other than his service-
connected asbestosis.  The Board acknowledges the Veteran is 
competent to give evidence about what he experiences.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (finding the veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, as a layman without proper medical training 
and expertise, the Veteran is not competent to provide probative 
medical evidence on a matter such as the diagnosis or etiology of 
a claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, as the preponderance of 
the evidence of record is against the claim for an initial 
disability rating in excess of 30 percent for asbestosis with 
pleural plaques, since January 14, 2010, the appeal must be 
denied.  38 U.S.C.A. § 5107(b)

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no showing 
that the Veteran's service-connected asbestosis with pleural 
plaques have caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of his disability at 
any time during the course of his appeal.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
asbestosis with pleural plaques under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable disability rating for asbestosis with 
pleural plaques, prior to January 14, 2010, is denied.

An initial disability rating in excess of 30 percent for 
asbestosis with pleural plaques since January 14, 2010, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


